DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination do not show a method of forming a semiconductor die package, the method comprising: forming an interconnect substrate, wherein forming the interconnect substrate comprises: forming a redistribution layer over a first substrate, the first substrate having a first beveled edge; forming a seed layer over the redistribution layer and the first beveled edge of the first substrate; forming a mask layer over the seed layer, the mask layer having a plurality of openings; forming a first interconnect contact, a second interconnect contact, and a third interconnect contact in the plurality of openings, wherein the first interconnect contact and the second interconnect contact are on a major surface of the first substrate, wherein the third interconnect contact is on the first beveled edge of the first substrate; and removing the mask layer and exposed portions of the seed layer; and bonding the third interconnect contact to a sidewall of a first package substrate contact of a package substrate. 
In re claim 8, the prior art references, alone or in combination, do not show a method of forming a semiconductor die package, the method comprising: bonding a first substrate to a second substrate, the second substrate having a cavity, wherein the first substrate is in the cavity, wherein a sidewall of the cavity comprises a first electrical contact, wherein bonding the first substrate to the second substrate comprises bonding the first substrate to the first electrical contact using a first electrical connector; bonding a third substrate to the first substrate and the second substrate; and bonding a fourth substrate to the first substrate, wherein the third substrate is electrically coupled to the second substrate through the first substrate.
	In re claim 15, the prior art references, alone or in combination, do not show a method of forming a semiconductor die package, the method comprising: forming an interconnect substrate, wherein forming the interconnect substrate comprises: forming a redistribution layer over a first substrate, the first substrate having a first beveled edge; forming a seed layer over the redistribution layer and the first beveled edge of the first substrate; forming a mask layer over the seed layer, the mask layer having a plurality of openings; forming a first interconnect contact, a second interconnect contact, and a third interconnect contact in the plurality of openings, wherein the first interconnect contact and the second interconnect contact are on a major surface of the first substrate, wherein the third interconnect contact is on the first beveled edge of the first substrate; and removing the mask layer and exposed portions of the seed layer; and bonding the third interconnect contact to a first package substrate contact of a package substrate, the package substrate having a cavity, the first package substrate contact being on a sidewall of the cavity.
The closest prior art references include Wang (US 8,866,488 B2), Braunisch (US 8,227,904 B2), Li (US Pub. 2014/0048928 A1), Cheah (US Pub. 2013/0341803 A1), Pagani (US Pub. 2013/0241025 A1), Huang (US Pub. 2009/0261476 A1), and Sunohara (US Pub. 2009/0121344 A1). The references disclose various elements of the claims including forming a redistribution layer over a substrate, interconnect contacts, and bonding of the package dies contacts and interconnect contacts. However, none of the references disclose forming a redistribution layer over a first substrate, the first substrate having a first beveled edge; forming a seed layer over the redistribution layer and the first beveled edge of the first substrate; forming a mask layer over the seed layer, the mask layer having a plurality of openings; forming a first interconnect contact, a second interconnect contact, and a third interconnect contact in the plurality of openings, wherein the first interconnect contact and the second interconnect contact are on a major surface of the first substrate, wherein the third interconnect contact is on the first beveled edge of the first substrate; and removing the mask layer and exposed portions of the seed layer; and bonding the third interconnect contact to a sidewall of a first package substrate contact of a package substrate (as it pertains to the limitations of claims 1 and 15). The prior art also does not show bonding a first substrate to a second substrate, the second substrate having a cavity, wherein the first substrate is in the cavity, wherein a sidewall of the cavity comprises a first electrical contact, wherein bonding the first substrate to the second substrate comprises bonding the first substrate to the first electrical contact using a first electrical connector (as it pertains to the limitations of claim 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815